Name: Commission Regulation (EEC) No 1860/88 of 30 June 1988 establishing special marketing standards for olive oil and amending Regulation (EEC) No 983/88 laying down special provisions on the marketing of olive oil containing undesirable substances
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 1 . 7 . 88No L 166/ 16 COMMISSION REGULATION (EEC) No 1860/88 of 30 June 1988 establishing special marketing standards for olive oil and amending Regulation (EEC) No 983/88 laying down special provisions on the marketing of olive oil containing undesirable substances marketing that have a tetrachloroethylene content not exceeding that set by Regulation (EEC) No 983/88 ; Whereas the introduction of this marketing standard and the adoption of Commission Regulation (EEC) No 1858/88 (9) amending Regulation (EEC) No 1058/77 on the characteristics of olive oil and of certain products containing olive oil and amending the Common Customs Tariff Nomenclature as regards olive oil (10) permit reduction of the scope of Regulation (EEC) No 983/88 to the oils indicated at points 3 and 6 of the Annex to Regulation No 136/66/EEC ; whereas this will prevent diversion to blends containing virgin olive oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Commission Regulation (EEC) No 1098/88 (2), and in particular Articles 11 (8), 12 (4), 20 (3), 20d (4) and 35a (3) thereof, Having regard to Council Regulation (EEC) No 591 /79 of 26 March 1979 laying down general rules concerning the production refund for olive oils used in the manufacture of certain preserved foods (3), as last amended by Regulation (EEC) No 3788/85 (4), and in particular Article 9 thereof, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down detailed rules for the application of accession compensatory amounts to olive oil (*), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (6), as last amended by Regulation (EEC) No 1889/87 (J), and in particular Article 12 thereof, Whereas, under Commission Regulation (EEC) No 983/88 (8), the benefits afforded by Community legislation are no longer granted for olive oil with a tetrachloroe ­ thylene content of more than one milligram per kilogram ; whereas a toxicity study made in collaboration with the Scientific Committee for Food has shown that the contamination levels detected present . no danger whatever to human health but that the substance, the presence of which is abnormal and undesirable, should be eliminated from olive oil ; whereas a marketing standard should therefore be determined imposing an insignificant tetrachloroethylene content ; Whereas however, in order not to harm the interests of traders, a limited period should be allowed for the disposal of oils prepared before a certain date for HAS ADOPTED THIS REGULATION : Article 1 Olive oils and olive-pomace oils with a tetrachloroe ­ thylene content of more than 0,1 milligram per kilogram measured by the method indicated in Article 2 (3) of Regulation (EEC) No 1058/77 may not be offered for retail sale. Olive oils and olive-pomace oils with a tetrach ­ loroethylene content of not more than one milligram per kilogram prepared before 1 August 1988 for marketing may however be sold up to 31 December 1988 . Article 2 Article 1 ( 1 ) of Regulation (EEC) No 983/88 is hereby replaced by : ' 1 . Export refunds, production refunds, accession compensatory amounts and monetary compensatory amounts may not be granted on olive oils and olive ­ pomace oils as indicated at points 3 and 6 of the Annex to Regulation (EEC) No 136/66/EEC that have a tetrachloroethylene content measured by the method indicated in Article 2 (3) of Commission Regulation (EEC) No 1058/77 Q of more than 0,1 milligram per kilogram. 0 OJ No L 128, 24. 5 . 1977, p. 6 . Article 3 This Regulation shall enter into force on 1 July 1988 (') OJ No 172, 30 . 9 . 1966, p. 3025/66 (2) OJ No L 110, 29 . 4. 1988 , p. 10 . M OJ No L 78, 30 . 3 . 1979, p. 2. O OJ No L 367, 31 . 12. 1985, p. 1 . 0 OJ No L 53, 1 . 3 . 1986, p. 43 . (*) OJ No L 164, 24. 6 . 1985, p. 6 . 0 OJ No L 182, 3 . 7. 1987, p. 1 . (8) OJ No L 98 , 15 . 4. 1988 , p. 36. (9) See page 10 of this Official Journal . (&gt; °) OJ No L 128, 24. 5 . 1977, p. 6 . 1 . 7 . 88 Official Journal of the European Communities No L 166/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President